Citation Nr: 0022534	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cardiovascular disease 
based upon the submission of new and material evidence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran, who had active service 
from December 1942 to October 1945, appealed that decision to 
the Board.  The veteran was a prisoner of war of the German 
government from February 1944 to April 1945.


FINDINGS OF FACT

1.  In March 1983, the Board denied the veteran's claim for 
service connection for cardiovascular disease.

2.  The evidence associated with the claims folder since the 
March 1983 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran was a prisoner of war of the German 
government from February 1944 to April 1945.

4.  The veteran received a prosthetic heart valve in February 
1978.

5.  The veteran does not have ischemic heart disease.


CONCLUSIONS OF LAW

1.  The March 1983 Board decision that denied service 
connection for cardiovascular disease is final.  38 U.S.C.A. 
§§ 1110, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
20.1100, 20.1105 (1999).

2.  The evidence received since the March 1983 Board decision 
is new and material, and the veteran's claim has been 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156 (1999).

3.  Valvular heart disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).  With respect to a chronic disability subject to 
presumptive service connection, such as cardiovascular 
disease, evidence that the chronic disorder was manifested to 
a compensable degree within the prescribed period, in this 
case one year, is sufficient to establish service connection.  
See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 
498, 502 (1994).

In July 1978, the RO denied service connection for a 
cardiovascular disorder.  The veteran did not appeal.  In 
March 1983, the Board denied service connection for a 
cardiovascular disorder on a de novo basis.  The underlying 
rationale for the Board's denial of service connection was 
that the veteran's cardiovascular disorder was not manifested 
either during service or within one year following his 
separation from service.  That decision is final.  See 
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1105 (1999). 

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

In Winters v. West 12 Vet. App. 203 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Elkins, supra, held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra,:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters v. Gober, 
rev'd on other grounds, No. 99-7108 (Fed. Cir. July 2000).

Relevant medical evidence available at the time of the March 
1983 Board decision included service medical records, 
including entrance and separation examination reports.  The 
veteran's cardiovascular system was characterized as normal 
on both reports.  Post-service VA examination reports dated 
in January 1947 and March 1949 did not note the presence of 
cardiovascular disease.  There was also a discharge summary 
available from Baptist Memorial Hospital reflecting 
hospitalization in July and August 1974 for complaints of 
knee pain.  The discharge summary noted that the veteran had 
a long-standing history of rheumatic heart disease, with 
apparent mitral stenosis.  A chest X-ray showed that the 
heart was at the upper limits of normal size.  Additional 
medical evidence included the results of a June 1978 VA 
examination.  A chest X-ray showed a valve prosthesis.  As 
the examination was focused more on other disabilities, a 
detailed examination of the veteran's cardiovascular 
complaints was not made.  

Medical evidence received since the 1983 Board decision 
includes private treatment records surrounding the veteran's 
February 1978 heart valve replacement.  This was performed as 
a result of aortic stenosis and insufficiency.  A September 
1979 treatment record noted a history of childhood rheumatic 
fever.  A June 1985 treatment record from the University of 
Tennessee noted the history of valvular heart disease and 
prosthetic placement.  

As a result of this claim, the veteran was provided a VA 
examination in February 1997.  Consistent with earlier 
records, he was diagnosed with aortic valvular heart disease, 
post-replacement.  The examiner stated that an etiology was 
contingent on additional records.  A May 1997 addendum 
drafted by the examiner who performed the February 1997 
examination report stated that he did not find evidence in 
the record for ischemic coronary heart disease.  In so doing, 
the examiner had the opportunity to review the veteran's 
claims files, including treatment records pertaining to his 
heart valve replacement.

In statements received in May 1998, the veteran and a fellow 
former prisoner of war collectively related that the veteran 
had localized edema during his captivity.  

Relevant regulatory authority provides that a claim can be 
reopened on the basis of liberalizing laws.  38 C.F.R. 
§§ 3.314, 3.400(p) (1999).  Since the March 1983 Board 
decision, the VA has expanded the list of statutory 
presumptions for service connection for beriberi heart 
disease.  For the purposes of presumptive service connection, 
the term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  Note to 38 C.F.R. 
§ 3.309(c); 59 Fed. Reg. 35464 (effective August 24, 1993).  

The Board finds that the VA's change in regulatory 
presumptions is new and material evidence, and that the 
veteran's claim has been reopened.  The Board likewise finds 
that the veteran's claim is plausible, thus well-grounded, 
and that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  While the RO adjudicated the claim on 
a new and material basis, the Board will proceed to evaluate 
the veteran's claim on the merits.  As the veteran has 
presented his claim on the merits during the course of this 
appeal, there is no prejudice to him.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that the preponderance of the evidence is 
against this claim for service connection.  The Board finds 
that the veteran's statements made during the course of this 
claim that he had localized edema during his captivity in 
service are credible.  However, at no point during the course 
of this claim, or previous claims, has the veteran been 
diagnosed with ischemic heart disease.  Rather, the veteran's 
heart disease has been described as being valvular in nature, 
and this disorder was initially manifested many years after 
service.  Most notably, the VA examiner who conducted the 
February 1997 VA examination and who provided the May 1997 
addendum stated unequivocally that there was no evidence in 
the records that would reflect that the veteran had ischemic 
heart disease.  Accordingly, service connection for valvular 
heart disease cannot be presumed the result of the veteran's 
prisoner of war captivity under 38 C.F.R. §§ 3.307, 3.309.

Further, there is no evidence of a cardiovascular disease, 
including valvular heart disease, within one year following 
the veteran's separation from active service.  As a result of 
an earlier claim for service connection for other 
disabilities, the veteran was provided a VA examination in 
January 1947.  The cardiovascular portion of that examination 
did not reveal any cardiovascular pathology.  Likewise, no 
cardiovascular disease was noted at the time of a March 1949 
VA examination.  Accordingly, service connection cannot be 
conceded for cardiovascular disease under any presumptive 
theory.

Finally, competent medical evidence has not been submitted 
that would establish a relationship between post-service 
diagnosis of valvular heart disease and the veteran's 
prisoner of war service.  Only the veteran has related such a 
relationship, but he is not competent to provide a medical 
opinion, such as an opinion on medical causation.  

The Board appreciates the hardship the veteran endured as a 
prisoner of war during World War II, but service connection 
cannot be presumed for ischemic heart disease, as the medical 
record clearly shows that he does not have ischemic heart 
disease.  For the above reasons and bases, the Board finds 
that the preponderance of the evidence is against this claim.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1999).


ORDER

Service connection for a cardiovascular disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

